Citation Nr: 1229220	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  98-05 953	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from October 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 1997 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a back disorder.  

In June 2002, the Board issued a decision, affirming the RO's denial of the claim for service connection for a back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an June 2003 Order, the Court granted the parties joint motion for remand, vacated the Board's June 2002 decision, and remanded this issue to the Board for compliance with the instructions in the joint motion.  

In March 2004, the Board remanded the Veteran's claim for further development consistent with the Court's order, including:  (1) taking action to comply with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), including compliance with the new notice and duty to assist provisions contained in this law; and (2) considering whether the relaxed evidentiary standard of proof to determine service connection set forth in 38 U.S.C.A. § 1154 for combat veterans applied in this case.  A review of the record shows that these actions were accomplished; thus, the Board concludes that there was substantial compliance with the remand directives of March 2004.  Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2005, the Board issued a decision, again denying service connection for a back disorder.  The Veteran appealed the Board's decision to the Court.  In an October 2006 Order, the Court granted an October 2006 joint motion for remand, vacated the Board's May 2005 decision, and remanded this issue to the Board for compliance with the instructions in the joint motion.  

Thereafter, in April 2007, the Board remanded this case and directed that the AMC attempt to verify the Veteran's alleged combat exposure in service, by requesting verification from the U. S. Army and Joint Services Records Research Center (JSRRC) regarding the claimed mortar attack at Cam Rahn Bay in the Spring of 1968.  The record reflects that a request was made of the JSRRC, and a positive response was received in August 2007.  The Board concludes there was substantial compliance with the remand directives of April 2007.  Stegall v. West, supra.

In May 2009, the Veteran advised he had moved to Florida and requested his claims folder be transferred to the St. Petersburg RO.  In November 2009, the Detroit RO transferred his claims folder to the jurisdiction of the St. Petersburg RO.

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, to include ensuring compliance with the requirements of the VCAA; scheduling the Veteran for a hearing before a Decision Review Officer at the RO; and scheduling the Veteran for a VA examination to determine the nature and etiology of any current back disability.  A review of the record shows that all three directives have been accomplished; thus, the Board concludes there was substantial compliance with the remand directives of October 2009.  Stegall v. West, supra.

During the pendency of this appeal, the Veteran has raised several other claims, for which rating decisions have been issued by the RO, and to which the Veteran has filed, with the RO, notices of disagreement (NODs).  These claims include entitlement to service connection for tinnitus; for a cervical disability (claimed as a neck condition), to include cervical strain and cervical disc disease; for bilateral hearing loss; for traumatic brain injury (TBI); for right leg pain; for left leg pain; for right arm and shoulder pain; and for left arm and shoulder pain; as well as entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), and entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  As noted in a letter dated in April 2012, from the RO to a U.S. Senator, all of these issues are pending at the RO and awaiting issuance of an SOC (statement of the case).  As an SOC has yet to be issued on those issues, they are not properly before the Board at this time.

The Board notes a historical review of the Veteran's claim for service connection for a back disorder shows that the claim appears to encompass both the cervical (neck) and the lumbar (low back) areas.  Indeed, the RO indicated (most recently in the letter dated in April 2012 sent to a U.S. Senator) that one of the Veteran's claims on appeal was for service connection for "lumbosacral or cervical strain", but also noted that the Veteran had a pending claim (at the RO) for service connection for cervical disc disease (claimed as neck condition), for which an SOC had not yet been issued.  The record reflects that by March 2011 rating decision, the RO specifically denied service connection for cervical disc disease (claimed as neck condition).  Based on the Board's decision herein, granting service connection for a back disorder, to include degenerative disc disease, the claim for service connection for a cervical (neck) disorder is still pending.  Moreover, the claim for service connection for a cervical (neck) disorder should be broadened to include to any and all cervical or neck disorders, rather than simply disc disease or strain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that in a claim for posttraumatic stress disorder, where the record reasonably indicates the presence of another psychiatric disability, it must also be considered as a claim for the other psychiatric disability.  The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, and his claim for one psychiatric disorder must also be considered a claim for other psychiatric disability as well.  The rationale behind Clemons is applicable here, and the issue pending before the RO should encompass any and all cervical or neck disorders.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent medical evidence of record shows that he has a back disorder, to include degenerative disc disease of the lumbar spine, that is related to active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a back disorder, to include degenerative disc disease of the lumbar spine, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. Factual Background and Analysis

The Veteran contends, in essence, that service connection is warranted because he has a current back disability that had its onset in service.  He has alleged that he injured his back twice during military service, while stationed at in Cam Ranh Bay, and assigned to the 610th Engineering Company.  He maintains that the first injury occurred when he was operating a crane to help build roads and snipers shot at the crane, and he fell to the ground, injuring his back.  He reports that the second injury occurred when a dozer hit a steel hammer drill bit that had been left behind, and the drill bit hit him in the head, which made him fall and land on his back. 

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, supra at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  However, the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his disability and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, supra; Jandreau v. Nicholson, supra.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

2. Discussion

As noted above, the Veteran has contended that he has a current back disability due to two back injuries he reportedly sustained in service.  

After a review of the cumulative evidence, the Board finds that the evidence is in equipoise as to whether a current a back disability is related to the Veteran's active military service.  In reaching this conclusion, the Board first finds that a current back disability has been established.  The record reflects that the Veteran was first noted to have a back disability in 1995.  In that regard, a private lumbar CT scan, dated in November 1995, revealed L1-2 degenerative disc disease, L2-3 severe spinal stenosis secondary to a congenitally small canal with a large generalized disc bulge, L3-4 moderate canal stenosis secondary to a congenitally small canal with a large generalized disc bulge, L4-5 degenerative disc disease with a generalized disc bulge, and L5-S1 generalized disc bulge.  Thereafter, in November 1995, the Veteran underwent a laminectomy to alleviate problems including lumbar spondylosis, spinal stenosis, and a herniated disc at L1-L2 at Manatee Memorial Hospital.  Subsequent VA and private treatment show that the Veteran received ongoing treatment plus at least two additional surgeries related to his lumbar spine problems.  A report from an April 2010 VA examination, as well as numerous private treatment records and reports dating back to 1995, showed a diagnosis of degenerative disc disease of the lumbar spine.  Although there is a suggestion in the record that the Veteran may also have degenerative joint disease of the lumbar spine, based on the competent medical evidence of record, herein, the Board will focus on the diagnosis of lumbar degenerative disc disease.

Next, the Board finds that although the service treatment records (STRs) of record do not contain any complaints of, or diagnoses of, or treatment for, back problems, the record reflects that the Veteran has consistently reported (albeit with some lack of clarity on the date and details of the incidents) that he injured his back on two occasions during his service in Vietnam.  In addition, of record are several lay statements, from the Veteran's fellow servicemembers, R.R., R.J.S., H.D.S., D.L.E., and T.D.H., (most of which reported being assigned to the Veteran's same unit in Vietnam) that corroborate the Veteran's reports as to when and where his back injury occurred in service, the nature of the injury, as well as the Veteran's contemporaneous treatment and symptoms, and his subsequent light duty assignment.  In addition, the Veteran's wife has submitted numerous statements indicating that she met the Veteran in 1961, married him in 1965, and that when he came home from Vietnam in 1968, he had severe back pain and related to her the history of his back injuries in service.  Finally, the Veteran's parents and his post-service employer submitted statements, indicating that the Veteran had back problems and complaints after returning from Vietnam and being discharged from service in 1968.  Resolving reasonable doubt in the Veteran's favor, the Board concedes the incurrence of a back injury in service. 

As a current low back disability and an in-service back injury have been established, the only remaining requirement is a causal nexus between the two. 

To that end, the Veteran has provided a competent report of a continuity of low back symptoms since service to support a finding of causal nexus.  He has also submitted lay evidence to corroborate his testimony.  As noted, a report of continuity may be sufficient to establish a causal nexus in certain cases.  Of record are numerous statements submitted by the Veteran's wife, in which she reported that the Veteran had experienced back complaints/problems since he was discharged from service in 1968.  In addition, the Veteran's parents and sister-in-law submitted statements regarding the Veteran's back problems since service.  The Board finds that the statements from the Veteran's wife, parents, and sister-in-law, corroborate his report of continuity of low back symptoms.  Nonetheless, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Layno v. Brown, supra; see also Buchanan v. Nicholson, supra. 

The Board also notes that in support of his claim, the Veteran has submitted several reports from private medical providers, who have essentially opined that the Veteran's current back symptoms/disability are related to his reported in-service back injury.  In an October 1997 statement, Dr. Field indicated that the Veteran was suffering from diffuse degenerative lumbar spine disease, and opined that it was "reasonable due to the degree of degeneration that this is a longstanding problem".  A December 1997 VA neurosurgery clinic note indicated that the Veteran "has had chronic back pain dating back to the Vietnam Era following a fall from a cat walk" and that he had "developed progressive numbness and pain in his lower extremities in the late 80's and early 90's" and underwent an L2-3 laminectomy.  In a March 1998 note from this same VA clinic, it was noted that the Veteran had "a long history of chronic back pain dating back to 1967 but his pain has been progressive since that time and especially recently". 

In a report dated in January 2000, Hugh L. Sulfridge, M.D. noted the Veteran's report of having been drafted into the Army in 1966 as a crane/heavy equipment operator, following which he was sent to Vietnam where he worked on a supply base at Cam Ranh Bay for 10 months.  Dr. Sulfridge detailed the Veteran's reported history, noting that the Veteran reported that in April 1967, during a bombardment, he jumped from a crane, landed on his back, and scrambled to a bunker nearby.  He reportedly contused and bruised his back, but continued to work, and a month later, he again suffered an accident standing on the catwalk where a piece of debris struck him and knocked him backwards and onto his back, again about 8 to 10 feet, and he experienced a lot of back pain and was transferred to the Army hospital by ambulance.  He reportedly spent three days in the hospital, was shipped back to the unit, given light-duty, and was eventually transferred back to the States on a routine rotation.  It was noted that the Veteran was then assigned to an Army unit near Washington, D.C. and after completing his full two year enlistment, he underwent a routine honorable discharge, but failed to make a complaint about his back at that time, and no physical examination of the back was done.  Dr. Sulfridge opined that the Veteran suffered impaction injuries of the lower lumbar back of the spine, resulting in a development of secondary degenerative intervertebral disc disease with narrowing of the intervertebral spaces of L4-5 and L5-S1.  Dr. Sulfridge further opined that with time, the Veteran developed eburnation of the bone and calcification of the annulus fibrosis, which accounted for the unremitting pain that he had for the last 29 years.  Dr. Sulfridge indicated that with time, the arthritic response resulted in the spinal stenosis that has relegated to a very sedentary type of activity.  Dr. Sulfridge opined that the sequence of events throughout all of this time dated back to the Veteran injuries incurred in Vietnam, as described in the history, and that he had been refractive to both conservative and surgical treatment, the results of which had been extremely disappointing.  Dr. Sulfridge indicated that in the past, the Veteran had been operated upon with a "spinal stenosis" diagnosis, but Dr. Sulfridge opined that this was not a developmental or congenital problem, but rather it was the normal spine for an individual 5'7'' in height that has suffered the attrition that Dr. Sulfridge described, with impaction at the time of the injury, as mentioned in his history.  Dr. Sulfridge opined that the resulted had been development of disabling traumatic arthritis of the lumbar spine.  

In a follow-up letter dated in April 2000, Dr. Sulfridge indicated that a review of his January 2000 report revealed diagnoses of traumatic arthritis of the lumbar spine and postoperative three operations directed at incapacitating pain of the lumbar spine.  Dr. Sulfridge again reported that in 1967, while serving as a heavy equipment operator, "[the Veteran] suffered two injuries to his back as described.  The second injury resulted in hospitalization followed by returning to work, but no longer able to operate heavy equipment."  Dr. Sulfridge again opined that the Veteran's "current status is a direct result of the injuries incurred in Viet Nam as described in his history". 

In a statement dated in May 2000, Dr. Field indicated that he concurred with Dr. Sulfridge, stating he believed that the Veteran's disability was "a direct result of injuries sustained from Vietnam". 

In a September 2003 statement, Dr. Foster indicated treating the Veteran for the last four years and indicated that "to my recollection, I agree with Dr. Fields [sic] that this back problem of [the Veteran] is due to injuries that he sustained in Vietnam during his military service". 

In a letter dated in February 2004, Dr. Adams, a physician at Saginaw Valley Neurosurgery, P.C., indicated that the Veteran stated he had been disabled since his active duty service in the military.  Dr. Adams indicated that the Veteran had apparently presented to Dr. Field on September 18, 1997 with these complaints, and that Dr. Adams had seen the Veteran since December of 2003.  Dr. Adams opined that it was reasonable, due to the degree of degeneration, that this was a long-standing problem for the Veteran, which can correspond with the injury that the Veteran described from his military service. 

In a letter dated in April 2010, Dr. Frey indicated he concurred with Dr. Sulfridge that the Veteran's "disability was a direct result of injuries sustained from Vietnam".  

While Dr. Sulfridge's opinion, and other medical doctors who concurred with him, support a finding of causal nexus between the Veteran's current back disability and service, the Board acknowledges that the persuasiveness of these opinions is somewhat diminished by their failure to discuss the absence of any clinically identified back disorder prior to the 1995 - which is approximately 27 years after the Veteran's active service.  Dr. Sulfridge's opinion, and the other concurring medical opinions of record, also fail to completely discuss the nature of the Veteran's current low back disability (be it degenerative disc disease or degenerative joint disease); this and other omissions in these private medical opinions/analyses suggest a less than comprehensive consideration and summation of the claim. 

The Board also notes that the Veteran was afforded a VA spine examination in April 2010.  The examiner reviewed the evidence in the claims folder, conducted a personal interview of the Veteran, and provided a detailed description of the Veteran's pertinent history,  the private medical reports and opinions of record, the Veteran's statements, and the lay statements submitted on behalf of the Veteran.  The examiner noted that the Veteran reported that he injured his back two times in service.  First, the Veteran reported that while operating a crane in Vietnam the snipers shot at the crane and he fell to the ground, and that second injury was when a dozer hit a steel hammer drill bit, which hit the Veteran, causing him to fall on his back.  The diagnosis was severe degenerative disc disease of the lumbar spine, status post lumbar laminectomy and diskectomy.  The examiner opined that it was not possible to determine with certainty whether the Veteran's current condition was directly related to the injuries he sustained "more likely than not" during his active duty in Vietnam.  As rationale for the opinion, the examiner indicated that a review of the claims folder showed no evidence of the back injury during active service.  The examiner opined that if the buddy statements, from those serving with the Veteran in Vietnam, were accurate, such statements corroborated the injury which the Veteran reported.  The examiner indicated that there was no available information concerning treatment for the Veteran's back complaints, from the time of his discharge until many years later.  The examiner could not say with certainty that the Veteran's current status was the result of the injuries described by him in service, and that despite the lack of evidence from the hospitalization in Vietnam, where the benefit of the doubt should have applied, the evidence in the separation physical clearly showed that the back condition was not present during active duty.  

The Board notes that the April 2010 VA examination/opinion is somewhat problematic because the examiner cited, as part of the rationale for the opinion, that no back injury or treatment was shown in the Veteran's service records, nor was there post-service evidence of treatment for the Veteran's back complaints, from the time of his discharge until many years later.  The Board notes, however, as explained above, that the Veteran's statements, as well as the lay statements he has submitted, provide ample evidence of an in-service back injury and post-service back symptoms.  Further, the VA examiner in 2010 basically indicated that he could not provide the requested opinion with any certainty, thus, the opinion is equivocal, and amounts to essentially a non-opinion and is afforded little probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Thus, considering the opinions of Drs. Field, Sulfridge, Adams, Foster, and Frey, as well as the April 2010 VA examination, the Board finds that the evidence is at a minimum in equipoise and finds that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine, is established.  Based on the evidence corroborating a back injury in service, the Veteran's credible report of a continued back pain since that injury and witness statements attesting to the Veteran's difficulties with back pain after service, and the private medical opinions of record, the Board resolves any doubt in the Veteran's favor to find that service connection for a back disorder, to include degenerative disc disease of the lumbar spine, is warranted.


ORDER

Service connection for a back disorder, to include degenerative disc disease of the lumbar spine, is granted. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


